Title: To Thomas Jefferson from George Hammond, 7 November 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Lansdown near Philadelphia 7th: Novr. 1793

In a letter, which I had the honor of addressing to you on the 6th. of September, I acquainted you with my having received information, that in the course of the last five or six weeks, antecedent to that date, a privateer, named the Industry, had been illegally fitted out in the port of Baltimore. As you never controverted my assertion, nor required from me any evidence to substantiate it, I concluded either that you regarded my assurance as a sufficient proof of the existence of the fact, or that you were yourself possessed of other testimony, by which it was confirmed. You will therefore, Sir, judge of the surprize and concern, with which I learnt that this privateer, having captured a British ship, attempts have been made, to invalidate the evidence of its illegal equipment, and thereby to retard or prevent the restoration of the prize it had made. The principal circumstances of this transaction, I shall endeavor to relate with as much brevity as possible; and shall rely on the justice of the executive government of the United States for speedy and substantial redress.
This privateer was one of two vessels which, in consequence of a positive requisition from the Secretary of war, a member of the executive Council of Maryland (named Kelty) was appointed to examine, and to endeavor to discover whether the information, that had been given to the Secretary of war, of this vessel’s arming for hostile purposes, in the port of Baltimore, had been well-founded. The intelligence obtained by that person, (Kelty) on his arrival at Baltimore, was certainly deemed sufficient to warrant the immediate forcible seizure and dismantling of this vessel: Although, on the following day, he was induced to restore her, to allow her to be refitted, and to proceed to sea, with a more complete equippment, than any former privateer of a similar description had ever received.
Within a few days after the departure of the Industry from Baltimore she captured the British ship Roehampton, and sent her into that port as a prize. On the arrival of the Roehampton, Mr. Thornton, his Majesty’s Vice-Consul for the state of Maryland, esteemed it his duty to ascertain the fact of the illegal equippment of the privateer the Industry: And unquestionable evidence was obtained—that material alterations had been made in her form, solely for hostile purposes; and that she had received additions to her force much beyond the measure of her former strength. A requisition was therefore made to the Governor of Maryland, accompanied by depositions of these facts, and on the authority of this testimony which placed the privateer in a predicament similar to that of the vessels proscribed by the Presidents instructions, the release
 
of the Roehampton was demanded. The Governor, in his answer of the 18th. of September, refused all interference on the ground—that this evidence ought to have been produced, when the owner of the vessel was present to controvert it—that it was now taken in a manner generally supposed illegal—and that even if admitted in its fullest extent, it did not appear sufficient to authorize his interposition. In the mean time, in order to prevent the precipitate sale of the vessel, and that no measures might be left untried for its recovery, a suit was instituted on behalf of the British owners in the Admiralty Court. It was presumed from the new point of view in which the circular instructions had placed all questions of this nature, that the Judge of that court might be induced to vary his former decision—or that at least in a cause which involved a breach of the law prior to any capture, and within the territory and judicial cognizance of the United States, an enquiry demanded by the owners might be instituted to invalidate or to establish their assertions. The Judge however continued in the opinion that the Admiralty Court had no jurisdiction, and, as a consequence of that sentiment, refused to hear the evidence which was offered. The suit was dismissed: and, as the last resource, application was once more made to the Governor for the provisional detention of the Roehampton, until the determination of the executive government could be obtained. The testimonies already adduced were thought to be sufficient grounds for this requisition at least, even if they had been considered as inadequate to procure her entire restitution. But this request was also refused, because “no testimony was offered in addition to that, which in the Governor’s letter of the 18th. of September did not seem to him sufficient to authorize an interference”: when in reality no other could be produced than such as the same letter had pronounced to be ‘generally supposed illegal.’ After these repeated ineffectual attempts to preserve the Roehampton to her original proprietors, that vesel was of necessity abandoned, was immediately exposed to sale by the French agent, and purchased by a citizen of the United States.
On the propriety of the conduct observed by the Governor of Maryland it is not my intention to offer any animadversions, but I shall content myself with submitting to you, Sir, that evidence which he has thought proper to reject, but which, as contained in the depositions inclosed, will I doubt not appear to the wisdom of the federal executive government to contain as complete a body of proof, as can be expected, of the privateer the Industry having received in the port of Baltimore such repairs, and such augmentation of force (nearly double to her original equippment) as could be intended solely for the purpose of offensive hostility—and consequently she falls under the description of privateers proscribed by the President’s instructions.
 
After this statement of facts it only remains for me to express my hope, that the executive government of the United States will adopt such measures, as may be the most efficacious, for procuring the recovery of the ship Roehampton from the American citizen to whom, after having been illegally captured, it has been sold, under the authority of a tribunal possessing no legal authority—and for restoring it to its real owners, subjects of Great Britain.
Before I conclude this letter, it is necessary for me to observe that the delay which has arisen in submitting to you the subject of it, has been occasioned by my separation from the members of the executive government, (resulting from the melancholy situation of Philadelphia) by my ignorance of your actual residence, and by my desire of accompanying it, by any oral communication, through which it may be elucidated, or the decision upon it expedited. I have the honor to be with sentiments of great respect Sir Your most obedient humble Servant

Geo. Hammond

